DETAILED ACTION
Response to Amendment
The Amendment filed 17 December 2021 has been entered. Claims 32-63 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection to the Specification and non-statutory double patenting rejection previously set forth in the Non-final Office Action mailed 17 August 2021.
Response to Arguments
Applicant’s arguments filed 17 December 2021, on pages 14-17 of the Applicant’s Remarks regarding the amended independent claims, have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment. Specifically, the amendment necessitated the new combination of references to meet the entire limitation in full (i.e., the non-refractive optical element configured as objective, which comprises the diffractive optical element) (see the rejection below).
On page 11 of the Applicant’s Remarks, regarding the claim rejections, examiner notes there are a couple of claim objections that were inadvertently unaddressed in Claim 61. Examiner has reinstated the objections below.
On pages 11-12 of the Applicant’s Remarks, applicant’s request to not interpret the claims under 35 U.S.C. § 112(f) has been acknowledged.
On page 13 of the Applicant’s Remarks regarding the non-statutory double patenting rejection, examiner notes that based on the amended claim language, the double patenting rejection no longer applies and has been withdrawn.
Claim Objections
Claims 57 and 61-62 are objected to because of the following informalities: 
Regarding Claim 57, lines 7-8 of the claim, “an image sensor” should likely read - - the image sensor - - , since an image sensor was previously introduced in line 5.
Regarding Claim 61, line 4 of the claim recites “the angular position” (i.e., lacking clear antecedent basis, since a preceding identifying term in line 2 recites “angular positions”). For purposes of examination, the limitation will be reasonably interpreted as - - the angular 
Regarding Claim 61, last line, please remove the extra period from “..” to - - . - - .
Regarding Claim 62, line 2 of the claim, “pattern and is added” should likely read - - pattern is added - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 35, 37-38, 40-41, 48-50, and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Send et al., US Patent Application Publication No.: 2020/0011995 A1 (please note the Foreign Application Priority Data EP 17161335.9, filed 16 March 2017, provided cited in PTO-892), hereby Send, in view of McSheery et al., US Patent No.: 6,324,296 B1, hereby McSheery.
Send discloses the invention substantially as claimed. Regarding Claims 32 and 60, Send discloses an apparatus for monitoring positions on an external object having at least one beacon attached thereto, and a method for monitoring positions on an external object having at least one beacon attached thereto, the apparatus and method, comprising:
“at least one non-refractive optical element configured as objective for projecting light on at least one image sensor and configured to receive at least one light beam transmitted from the at least one beacon and project the at least one light beam on the at least one image sensor, wherein the at least one non-refractive optical element comprises a diffractive element configured to diffract the at least one light beam to form a diffracted light pattern on the at least one image sensor (Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), and beacon devices (element 114); see also paragraphs [0044] and [0209], disclosing CCD/CMOS); 
the at least one image sensor configured to form image data based on the at least one light beam and background light (Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), and beacon devices (element 114); see also paragraphs [0044] and [0209], disclosing CCD/CMOS); and 
a processing unit configured to enable communication with a memory storing a computer program comprising instructions and data, which when executed by the processing unit, causes the processing unit (Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184) to: 
process the image data (Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS). . . .”
However, although Send does not expressly disclose processing the image data to filter image data components relating to the background light and rendering image data components relating to the at least one light beam, McSheery does expressly disclose the following:
“. . . :
process (Fig. 1, elements 128, 130, 134, and 138) the image data to filter image data components relating to the background light and render image data components relating to the at least one light beam (Fig. 1, elements 102, 104, 106, and 108, and col. 8, lines 35-58, and col. 9, lines 11-48, disclosing a device including an image sensor (element 108), such as a CCD, for monitoring the positions of an object (element 104) to which light point devices (i.e., beacons) (element 106) are mounted; col. 19, lines 57-67, disclosing subtracting captured ambient light from the value measured at each pixel by the CCDs; col. 21, line 1 to col. 22, line 44, disclosing a more detailed process in removing ambient/background light when generating an imaged light point (see Fig. 4C); col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices in captured image data).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send and McSheery (hereby Send-McSheery) to modify the monitoring apparatus and method of Send to use processing the image data to filter image data components relating to the background light and rendering image data components relating to the at least one light beam as in McSheery. The motivation for doing so would have been to create the advantage of accurately generating an image light point (see McSheery, col. 19, lines 57-67; col. 21, line 1 to col. 22, line 44; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2; Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48).
Regarding Claim 35, Send-McSheery discloses:
“wherein the at least one image sensor comprises a two-dimensional image sensor (Send, Figs. 1, 4, and 7, and paragraphs [0044] and [0209], disclosing CCD/CMOS).”
Regarding Claim 37, Send-McSheery discloses:
“wherein the at least one image sensor is at least one of a NMOS image sensor, digital photon counter DPC based image sensor, multi pixel photon counter MPPC based image sensor, CCD image sensor, CMOS image sensor and APD image sensor (Send, Figs. 1, 4, and 7, and paragraphs [0044] and [0209], disclosing CCD/CMOS).”
Regarding Claim 38, Send-McSheery discloses:
“wherein the processing unit (Send, Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184) is configured to identify a specific, unique pattern in the image data and identify the at least one beacon (McSheery, Fig. 1, and col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery to modify the monitoring apparatus and method of Send-McSheery to use identifying a specific, unique pattern in the image data and identify the at least one beacon as in McSheery. The motivation for doing so would have been to create the advantage of specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data (see McSheery, Fig. 1, and col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2).
Regarding Claim 40, Send-McSheery discloses:
“at least one of a cover lens, a cone mirror for equatorial view, an off-axis cone mirror for wide-angle view, convex mirrors for near hemi-sphere view, off-axis convex mirrors for wide-angle view, a colour filter, and an interferometric filter (Send, Figs. 1, 4, and 7, and paragraph [0075], disclosing a convex mirror).”
Regarding Claims 41 and 48, Send-McSheery discloses each and every feature of independent Claims 32 and 60 as outlined above, and further discloses the remaining features of an apparatus for monitoring positions on an external object having at least one beacon attached thereto, the apparatus comprising:
“. . . causes the processing unit (Send, Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184) to: 
identify the at least one beacon within the image data based on the at least one light beam (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data; col. 16, lines 16-40, disclosing identifying the identifier ID of an imaged light point device being tracked; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48), 
determine current location data of the at least one beacon based on the image data (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image ,
compare the current location data with former location data of the at least one beacon as stored in the memory (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data; col. 16, lines 16-40, disclosing identifying the identifier ID of an imaged light point device being tracked, and further disclosing maintaining a history of positions, velocities, accelerations, and jerk values for each tracked imaged light point device in determining motion capture of a tracked light point device; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48), and 
determine whether the object has moved relative to a fixed reference frame based on the comparison (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data; col. 16, lines 16-40, disclosing identifying the identifier ID of an imaged light point device being tracked, and further disclosing maintaining a history of positions, velocities, accelerations, and jerk values for each tracked imaged light point device in determining motion capture of a tracked light point device; examiner notes here that when comparing a current image of a tracked light point device with a history of previously stored tracked light point devices to determine motion capture, anything that has been previously stored serving as a reference/template is essentially a fixed reference frame; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery to modify the monitoring apparatus and method of Send-McSheery to use the claimed comparison and determination of whether the object has moved relative to a fixed reference frame in McSheery. The motivation for doing so would have been to create the advantage of precisely identifying the identifier ID of an imaged light point device being tracked (see McSheery, Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2; col. 16, lines 16-40).
Send-McSheery discloses:
“wherein the processing unit (Send, Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184) is further configured to identify the at least one beacon based on image processing of the image data (McSheery, col. 19, lines 57-67, disclosing subtracting captured ambient light from the value measured at each pixel by the CCDs; col. 21, line 1 to col. 22, line 44, disclosing a more detailed process in removing ambient/background light when generating an imaged light point (see Fig. 4C); col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices in captured image data; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48).”
The motivations that were utilized in Claims 32 and 60 and Claims 41 and 48 apply equally as well here.
Regarding Claim 50, Send-McSheery discloses:
“wherein the processing unit (Send, Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184) is further configured to perform image processing of the image data based on Fourier transformation (Send, Figs. 1, 4, and 7, and paragraph [0153], disclosing applying Fourier transformation).”
Regarding Claims 53 and 57, Send-McSheery discloses each and every feature of independent Claims 32, 48, and 60, as outlined above, and further discloses the remaining features of an apparatus for communicating with at least one external beacon, the apparatus comprising:
“. . . causes the processing unit (Send, Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184) to: 
determine light intensity or wavelength of the at least one light beam based on the image data, and derive additional data as transmitted by the at least one beacon which modulated the light intensity or wavelength (McSheery, Fig. 1, elements 102, 104, 106, and 108, and col. 8, lines 35-58, and col. 9, lines 11-48, disclosing a device including an image sensor (element 108), such as a CCD, for monitoring the positions of an object (element 104) to which light point devices (i.e., beacons) (element 106) are mounted; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing each light point device modulates its output so that, for a given frame, a CCD will sense that a light point device has output either a binary logic "1" pulse or binary logic "0" pulse; over the course of several frames, each .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery to modify the monitoring apparatus and method of Send-McSheery to use determining light intensity or wavelength of the at least one light beam based on the image data, and deriving additional data as transmitted by the at least one beacon which modulated the light intensity or wavelength as in McSheery. The motivation for doing so would have been to create the advantage of specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data and further supporting a large capture volume (see McSheery, Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2; col. 19, lines 57-67; col. 5, lines 5-14).
Regarding Claim 54, Send-McSheery discloses:
“wherein the non-refractive optical element is configured to receive (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also Fig. 7, and paragraph [0488], generally disclosing tracking a series of positions of the object (element 112) at specific points in time; see also paragraphs [0044] and [0209], disclosing CCD/CMOS) a consecutive series of light beams transmitted from the at least one beacon and transfer the consecutive light beams to the image sensor; the image sensor is configured to form consecutive pieces of image data based on the received consecutive light beams; and the processing unit is configured to determine consecutive light intensities or wavelength of the consecutive light beams based on the consecutive pieces of image data, and to demodulate the consecutive light intensities or wavelength to derive the additional data (McSheery, Fig. 1, elements 102, 104, 106, and 108, and col. 8, lines 35-58, and col. 9, lines 11-48, disclosing a device including an image sensor .”
The motivation that was utilized in Claims 53 and 57 applies equally as well here.
Regarding Claim 55, Send-McSheery discloses:
“wherein the consecutive light intensities or wavelength are modulated by one of amplitude modulation, frequency modulation, and phase modulation (McSheery, Fig. 1, elements 102, 104, 106, and 108, and col. 8, lines 35-58, and col. 9, lines 11-48, disclosing a device including an image sensor (element 108), such as a CCD, for monitoring the positions of an object (element 104) to which light point devices (i.e., beacons) (element 106) are mounted; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing each light point device modulates its output so that, for a given frame, a CCD will sense that a light point device has output either a binary logic "1" pulse or binary logic "0" pulse; over the course of several frames, each light point device provides a sequence of "1s" and "0s" that represent the binary identifier of the light point device; each light point device provides a unique pulse code representing the binary identifier of the light point device; col. 19, lines 57-67, disclosing subtracting captured ambient light from the value measured at each pixel by the CCDs; see Fig. 4C; col. 18, line 66 to col. 19, line 3, disclosing the modulation scheme can be amplitude or frequency modulation; see also Fig. 1, elements 128, 130, 134, and 138).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery to modify the monitoring apparatus and method of Send-McSheery to use the consecutive light intensities or wavelength are modulated by one of amplitude modulation, frequency modulation, and phase modulation as in McSheery. The motivation for doing so McSheery, Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48; col. 18, line 66 to col. 19, line 6).
Regarding Claim 56, Send-McSheery discloses:
“a light generating system connected to the processing unit (McSheery, Fig. 1, elements 102, 106, 128, 130, 134, 138, and 140, and Fig. 3, elements 102, 106, 300, and 302, and col. 10, lines 1-20, visually disclosing the structure of the light point devices connected to the processing unit); and 
the processing unit configured to control the light generating system to generate and transmit at least one outgoing light beam with a modulated light intensity and/or wavelength such as to contain outgoing additional data (McSheery, Fig. 1, elements 102, 106, 128, 130, 134, 138, and 140, and Fig. 3, elements 102, 106, 300, and 302, and col. 10, lines 1-20, visually disclosing the structure of the light point devices connected to the processing unit; Figs. 1 and 3, and col. 15, lines 25-28 and col. 18, lines 38-44, the light module (element 102) receives sync pulses from the controller through RF RX (element 302) and RF TX (element 140) in order to modulate the active light point devices; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing each light point device modulates its output so that, for a given frame, a CCD will sense that a light point device has output either a binary logic "1" pulse or binary logic "0" pulse; over the course of several frames, each light point device provides a sequence of "1s" and "0s" that represent the binary identifier of the light point device; each light point device provides a unique pulse code representing the binary identifier of the light point device).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery to modify the monitoring apparatus and method of Send-McSheery to use a light generating system connected to the processing unit, in which the processing unit configured to control the light generating system to generate and transmit at least one outgoing light beam with a modulated light intensity and/or wavelength such as to contain outgoing additional data as in McSheery. The motivation for doing so would have been to create the advantage of not only effectively modulating the active light point devices, but also specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data (see McSheery, Figs. 1 and 3, and col. 15, lines 25-28 and col. 18, lines 38-44; Fig. 1, and col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2).
Regarding Claim 58, Send-McSheery discloses:
“wherein the at least one non-refractive optical element is configured to receive (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also Fig. 7, and paragraph [0488], generally disclosing tracking a series of positions of the object (element 112) at specific points in time; see also paragraphs [0044] and [0209], disclosing CCD/CMOS) a consecutive series of light beams transmitted from the at least one external beacon and transfer the consecutive light beams to the image sensor; the image sensor is configured to form consecutive pieces of image data based on the received consecutive light beams; and the processing unit is configured to determine consecutive light intensities and/or wavelengths of the consecutive light beams based on the consecutive pieces of image data, and to demodulate the consecutive light intensities or wavelengths to derive the additional data (McSheery, Fig. 1, elements 102, 104, 106, and 108, and col. 8, lines 35-58, and col. 9, lines 11-48, disclosing a device including an image sensor (element 108), such as a CCD, for monitoring the positions of an object (element 104) to which light point devices (i.e., beacons) (element 106) are mounted; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing each light point device modulates its output so that, for a given frame, a CCD will sense that a light point device has output either a binary logic "1" pulse or binary logic "0" pulse; over the course of several frames, each light point device provides a sequence of "1s" and "0s" that represent the binary identifier of the light point device; each light point device provides a unique pulse code representing the binary identifier of the light point device; col. 19, lines 57-67, disclosing subtracting captured ambient light from the value measured at each pixel by the CCDs; see Fig. 4C; see also Fig. 1, elements 128, 130, 134, and 138).”
The motivation that was utilized in Claims 53 and 57 applies equally as well here.
Regarding Claim 59, Send-McSheery discloses:
“wherein the consecutive light intensities or wavelengths are modulated by one of amplitude modulation, frequency modulation, and phase modulation (McSheery, Fig. 1, elements 102, 104, 106, and 108, and col. 8, lines 35-58, and col. 9, lines 11-48, disclosing a device including an image sensor (element 108), such as a CCD, for monitoring the positions of an object (element 104) to which light point devices (i.e., beacons) (element 106) are mounted; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing each light point device modulates its output so that, for a given frame, a CCD will sense that a light point device has output either a binary logic "1" pulse or binary logic "0" pulse; over the course of several frames, each light point device provides a sequence of "1s" and "0s" that represent the binary identifier of the light point device; each light point device provides a unique pulse code representing the binary identifier of the light point device; col. 19, lines 57-67, disclosing subtracting captured ambient light from the value measured at each pixel by the CCDs; see Fig. 4C; col. 18, line 66 to col. 19, line 3, disclosing the modulation scheme can be amplitude or frequency modulation; see also Fig. 1, elements 128, 130, 134, and 138).”
The motivation that was utilized in Claim 55 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Gershenson, US Patent No.: 7,813,529 B1, hereby Gershenson.
Regarding Claim 33, Send-McSheery discloses:
“wherein the at least one non-refractive optical element comprises at least one of a (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS). . . .”
However, although Send-McSheery does not expressly disclose the claimed pinhole, Gershenson does expressly disclose the following:
“wherein the at least one non-refractive optical element comprises at least one of a pinhole, two or more pinholes, one or more slits, one or more zone plates, one or more holographic optical elements, or one or more masks, including binary masks, coding masks and wave front coding masks (Fig. 1, and col. 2, lines 49-54, disclosing a CCD camera (element 10) including a pinhole lens (element 12)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Gershenson (hereby Send-McSheery-Gershenson) to modify the monitoring apparatus and method of Send-McSheery to use a pinhole as in Gershenson. The motivation for doing so would have been to create the advantage of efficiently providing imaging of various-shaped objects in all types of environmental conditions (see Gershenson, Figs. 1, and col. 1, lines 52-54, and col. 2, lines 49-54).
Regarding Claim 42, Send-McSheery-Gershenson discloses:
“wherein the at least one image sensor comprises a plurality of light sensitive elements configured in a two-dimensional matrix forming a image plane (Send, Figs. 1, 4, and 7, and paragraphs [0044] and [0209], disclosing CCD/CMOS) and wherein the non-refractive optical element (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS) comprises a pin hole (Gershenson, Fig. 1, and col. 2, lines 49-54, disclosing a CCD camera (element 10) including a pinhole lens (element 12)).”
The motivation that was utilized in Claim 33 applies equally as well to Claim 42.
Claim Rejections - 35 USC § 103
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Mathews et al., US Patent No.: 6,256,057 B1, hereby Mathews.
Regarding Claim 36, Send-McSheery discloses:
“a . . . coupled to the processing unit (Send, Figs. 1, 4, and 7, element 133, and Fig. 7, elements 182, and 184), the processing unit configured to control the . . . of the at least one non-refractive optical element via of the (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and . . . .”
However, although Send-McSheery does not expressly disclose the claimed thermostat, Mathews does expressly disclose the following:
“a thermostat coupled to the processing unit, the processing unit configured to control the temperature of the at least one non-refractive optical element via of the thermostat (Fig. 21, elements 2112, 2116, 2121, 2123, and 2124, and col. 17, line 56 to col. 18, line 10; examiner notes that since the shutter (i.e., non-refractive optical element) traverses across the FPA and the TE cooler controller controls the TE cooler, which maintains the operating temperature of FPA, the temperature of the shutter is simultaneously regulated).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Mathews to modify the monitoring apparatus and method of Send-McSheery to use the claimed thermostat as in Mathews. The motivation for doing so would have been to create the advantage of maintaining operating temperature (see Mathews, Fig. 21, and col. 17, line 56 to col. 18, line 10).
Claim Rejections - 35 USC § 103
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Richards et al., US Patent Application Publication No.: 2016/0214534 A1, hereby Richards.
Regarding Claim 39, Send-McSheery discloses:
“wherein the processing unit is configured to apply at least one of a high pass filtering . . . , a low pass filtering to the image data to render image data components (Send, Figs. 1, 4, and 7, and paragraph [0153], generally disclosing high-pass filtering and low-pass filtering). . . .”
However, although Send-McSheery does not expressly disclose the claimed flat-field compensation algorithm, Richards does expressly disclose the following:
“wherein the processing unit is configured to apply at least one of a high pass filtering on the image data to measure a noise floor, a low pass filtering to the image data to render image data components relating only to locked-on smart beacon signals, and a flat-field compensation algorithm (Fig. 6, and paragraph [0074], disclosing performing various image correction operations, including flat field corrections).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Richards to modify the monitoring apparatus and method of Send-McSheery to use the claimed flat-field compensation algorithm as in Richards. The motivation for doing so would have been to create the advantage of accurately detecting an object (see Richards, Fig. 6, and paragraph [0074]).
Claim Rejections - 35 USC § 103
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Morbee et al., US Patent Application Publication No.: 2013/0070258 A1, hereby Morbee.
Regarding Claim 43, Send-McSheery discloses:
“wherein the at least one image sensor comprises a . . . sensor having plurality of light sensitive elements configured in a . . .-dimensional matrix, and wherein the at least one non-refractive optical element comprises a (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS). . . .”
However, although Send-McSheery does not expressly disclose the claimed line sensor or slit, Morbee does expressly disclose the following:
“wherein the at least one image sensor comprises a line sensor having plurality of light sensitive elements configured in a one-dimensional matrix, and wherein the at least one non-refractive optical element comprises a slit (Fig. 3A, and paragraph [0075], disclosing a slit (element 302) positioned perpendicular to the direction of the line sensor (element 301)).”
Send-McSheery and Morbee (hereby Send-McSheery-Morbee) to modify the monitoring apparatus and method of Send-McSheery to use the claimed line sensor and slit as in Morbee. The motivation for doing so would have been to create the advantage of allowing for a more light sensitive sensor while still providing sufficient light to fall onto the sensor to produce useful output data (see Morbee, Fig. 3A, and paragraph [0075]).
Regarding Claim 44, Send-McSheery-Morbee discloses:
“wherein the slit is oriented perpendicular to a line sensor longitudinal direction (Morbee, Fig. 3A, and paragraph [0075], disclosing a slit (element 302) positioned perpendicular to the direction of the line sensor (element 301)).”
The motivation that was utilized in Claim 43 applies equally as well to Claim 44.
Claim Rejections - 35 USC § 103
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Swenson, US Patent Application Publication No.: 2014/0168425 A1, hereby Swenson.
Regarding Claim 45, Send-McSheery discloses:
“comprising . . . the at least one non-refractive optical element and configured to . . . the at least one image sensor in order to create a . . . in light sensing elements of the at least one image sensor (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS).”
However, although Send-McSheery does not expressly disclose the claimed extra light sources configuration, Swenson does expressly disclose the following:
“comprising one or more extra light sources configured optically behind the at least one non-refractive optical element and configured to illuminate the at least one image sensor in order to create a small bias in light sensing elements of the at least one image sensor (Figs. 1-2, and .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Swenson to modify the monitoring apparatus and method of Send-McSheery to use the claimed extra light sources configuration as in Swenson. The motivation for doing so would have been to create the advantage of providing optimal lighting for the imager (see Swenson, Figs. 1-2, and paragraphs [0014]-[0017]).
Claim Rejections - 35 USC § 103
Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Park et al., US Patent Application Publication No.: 2013/0169805 A1, hereby Park.
Regarding Claim 46, Send-McSheery discloses:
“a housing . . . , wherein the at least one image sensor is mounted . . . , and wherein the housing . . . in which the at least one non-refractive optical element is provided (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS).”
However, although Send-McSheery does not expressly disclose the claimed housing structural feature and cover, Park does expressly disclose the following:
“a housing comprising at least one wall surrounding a void, wherein the at least one image sensor is mounted within the void, and wherein the housing is closed by a front wall or cover in which the at least one . . . optical element is provided (Figs. 1 and 3, visually disclosing the claimed housing comprising a wall surrounding a void (element 40), in which a camera and optical element are mounted within the void, and the housing is closed by a transparent cover (element 42)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Park (hereby Send-McSheery-Park) to modify the monitoring apparatus and method of Send-McSheery to use the claimed housing structural feature and Park. The motivation for doing so would have been to create the advantage of protecting the imaging device while providing sufficient lighting (see Park, Figs. 1 and 3, and paragraphs [0006] and [0008]-[0009]).
Regarding Claim 47, Send-McSheery-Park discloses:
“wherein the front wall or cover is sealed with a transparent cover (Park, Figs. 1 and 3, visually disclosing the claimed housing comprising a wall surrounding a void (element 40), in which a camera and optical element are mounted within the void, and the housing is closed by a transparent cover (element 42)).”
The motivation that was utilized in Claim 46 applies equally as well to Claim 47.
Claim Rejections - 35 USC § 103
Claim 51 are rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Breed et al., US Patent No.: 9,103,671 B1, hereby Breed.
Regarding Claim 51, Send-McSheery discloses:
“wherein the processing unit is further configured to perform image processing of the image data based on (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130); see also Fig. 7, and paragraphs [0478]-[0489], disclosing a more detailed description of the detector (element 110/156), diffractive optical element (element 130), beacon devices (element 114), and processing (elements 133, 182, and 184) of image/sensor signals; see also paragraphs [0044] and [0209], disclosing CCD/CMOS). . . .”
However, although Send-McSheery does not expressly disclose correlation or autocorrelation, Breed does expressly disclose the following:
“wherein the processing unit is further configured to perform image processing of the image data based on correlation or autocorrelation (col. 38, line 65 to col. 39, line 12, and col. 67, lines 9-24, disclosing utilization of optical correlation techniques).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Breed to modify the monitoring apparatus and method of Send-McSheery to use optical correlation as in Breed. The motivation for doing so would Breed, col. 38, line 65 to col. 39, line 12, and col. 67, lines 9-24).
Claim Rejections - 35 USC § 103
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Booij et al., US Patent Application Publication No.: 2016/0010989 A1, hereby Booij.
Regarding Claim 52, Send-McSheery discloses:
“wherein the fixed reference frame is (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data; col. 16, lines 16-40, disclosing identifying the identifier ID of an imaged light point device being tracked, and further disclosing maintaining a history of positions, velocities, accelerations, and jerk values for each tracked imaged light point device in determining motion capture of a tracked light point device; examiner notes here that when comparing a current image of a tracked light point device with a history of previously stored tracked light point devices to determine motion capture, anything that has been previously stored serving as a reference/template is essentially a fixed reference frame; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48). . . .”
The motivation that was utilized in Claims 41 and 48 applies equally as well here.
However, although Send-McSheery does not expressly disclose the fixed reference frame is defined relative to the earth, Booij does expressly disclose the following:
“wherein the fixed reference frame is defined relative to the earth (Figs. 1-2C, and paragraphs [0004], [0008], and [0038], disclosing a fixed reference frame is defined relative to the earth).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Booij to modify the monitoring apparatus and method of Send-McSheery to use the claimed fixed reference frame is defined relative to the earth as in Booij. The motivation for doing so would have been to create the advantage of providing a system that simplifies measurements when determining the attitude, position, and/or orientation of an object (see Booij, Figs. 1-2C, and paragraphs [0004], [0007]-[0008], and [0038]).
Claim Rejections - 35 USC § 103
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Shatz et al., US Patent Application Publication No.: 2017/0244484 A1, hereby Shatz.
Regarding Claim 61, Send-McSheery discloses:
“determining . . . positions of the at least one beacon by reconstructing the optical pathway between (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data; col. 16, lines 16-40, disclosing identifying the identifier ID of an imaged light point device being tracked, and further disclosing maintaining a history of positions, velocities, accelerations, and jerk values for each tracked imaged light point device in determining motion capture of a tracked light point device; examiner notes here that when comparing a current image of a tracked light point device with a history of previously stored tracked light point devices to determine motion capture, anything that has been previously stored serving as a reference/template is essentially a fixed reference frame; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48) the non-refractive optical element (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130);) and the image sensor in dependence of the . . . position of the at least one beacon in respect of the non-refractive optical element (Send, Figs. 1, 4, and 7, elements 110, 113, 114, 116, 130, and 131, and paragraphs [0461] and [0464], disclosing the claimed diffractive optical element (element 130)) by using an iterative algorithm (McSheery, col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2, disclosing specifically identifying tracked light point devices having a unique pulse code representing a binary identifier in captured image data; col. 16, lines 16-40, disclosing identifying the identifier ID of an imaged light point device being tracked, and further disclosing maintaining a history of positions, velocities, accelerations, and jerk values for each tracked imaged light point device in determining motion capture of a tracked light point device; examiner notes here that when comparing a current image of a tracked light point device with a history of previously stored tracked light point devices to determine motion capture, anything that has been previously stored serving as a reference/template is essentially a fixed reference frame; see also Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48).”
Send-McSheery to modify the monitoring apparatus and method of Send-McSheery to use the claimed determining of positions of the at least one beacon and use of an iterative algorithm in McSheery. The motivation for doing so would have been to create the advantage of precisely identifying the identifier ID of an imaged light point device being tracked and further supporting a large capture volume (see McSheery, Fig. 1, and col. 8, lines 35-58, and col. 9, lines 11-48; col. 14, lines 43-55, and col. 14, line 63 to col. 15, line 2; col. 16, lines 16-40; col. 5, lines 5-14).
However, although Send-McSheery does not expressly disclose the claimed determination of angular positions, Shatz does expressly disclose the following:
“determining angular positions of the at least one beacon by reconstructing the optical pathway between the . . . optical element and the image sensor in dependence of the angular position of the at least one beacon in respect of the . . . optical element by using an iterative algorithm (Figs. 2A-2B, 3A-3B, and 7, and paragraphs [0223] and [0249], disclosing determining horizontal and vertical angular positions of an optical beacon, in which identification/descriptive information is extracted; paragraph [0205], disclosing a camera).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Shatz to modify the monitoring apparatus and method of Send-McSheery to use the claimed angular positions as in Shatz. The motivation for doing so would have been to create the advantage of accurately extracting identification/descriptive information (see Shatz, Figs. 2A-2B, 3A-3B, and 7, and paragraphs [0223] and [0249]).
Claim Rejections - 35 USC § 103
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Rosen, US Patent Application Publication No.: 2010/0060962 A1, hereby Rosen.
Regarding Claim 62, although Send-McSheery does not expressly disclose the claimed added noise, Rosen does expressly disclose the following:
“wherein random noise or noise having a pre-determined pattern and is added to each pixel of the image data before digitization (paragraph [0155], disclosing noisy patterns that accumulate in the image sensor are removed from the image data).”
Send-McSheery and Rosen to modify the monitoring apparatus and method of Send-McSheery to use the claimed added noise as in Rosen. The motivation for doing so would have been to create the advantage of generating an in-focus image (see Rosen, paragraph [0155]).
Claim Rejections - 35 USC § 103
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery, in view of Kling, III et al., US Patent Application Publication No.: 2009/0073425 A1, hereby Kling.
Regarding Claim 63, although Send-McSheery does not expressly disclose the claimed calibrating non-linearity of image sensor and individual pixels, Kling does expressly disclose the following:
“calibrating non-linearity of each pixel of the image data; and compensating the image data to make the image data linear in the image processing (paragraph [0033], disclosing calibrating non-linearity of the image sensor and individual pixels).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery and Kling to modify the monitoring apparatus and method of Send-McSheery to use the claimed calibrating non-linearity of image sensor and individual pixels as in Kling. The motivation for doing so would have been to create the advantage of correcting for non-linearity in the image sensor and to increase measurement accuracy (see Kling, paragraph [0033]).
Claim Rejections - 35 USC § 103
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Send-McSheery-Gershenson, and in further view of Rosen.
Regarding Claim 34, although Send-McSheery-Gershenson does not expressly disclose the claimed zone plate, Rosen does expressly disclose the following:
“wherein the one or more zone plates are one of a Fresnel zone plate, a zone plate with a plurality of circular shaped concentric transparent rings, and a zone plate with one or more concentric arcuate or circular transparent rings of which at least one covers less than a complete circle (Fig. 6, element 600, and paragraph [0184], disclosing a Fresnel zone plate (FZP); see also paragraph [0155]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Send-McSheery-Gershenson and Rosen to modify the monitoring apparatus and method of Send-McSheery-Gershenson to use the claimed zone plate as in Rosen. The motivation for doing so would have been to create the advantage of clearly containing information about a visible portion of the object (see Rosen, Fig. 6, and paragraphs [0155] and [0184]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose monitoring objects and beacons/light beams. For example, the following references show similar features in the claims, although not relied upon: Valouch (US 2021/0223395 A1), Fig. 2; Soni (US 2018/0095155 A1), Figs. 1 and 5A; Farwell (US 2008/0262718 A1), Fig. 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482